Case 3:14-cr-00175-WHA Document 962-7 Filed 01/10/19 Page 1 of 3




            EXHIBIT G
       Case 3:14-cr-00175-WHA Document 962-7 Filed 01/10/19 Page 2 of 3




                    PACIFIC GAS AND ELECTRIC COMPANY
                             October 2017 Wildfires
                         CPUC Data Request – Common
Requesters: Leslie L. Palmer and Nicholas Sher
Request Date: November 21, 2017


Question 35:
What type of conductor(s) was installed for each subject circuit prior to the incident?


Response to Question 35:
Below please find a list of the incident span conductor types as defined by the CPUC’s letter
dated December 20, 2017, prior to the incident.


 Incident Number          Incident Name               Incident Span Conductor Type

    171010-8558         Adobe                 4AR (Aluminum Conductor, Steel Reinforced)

    171020-8589         Atlas (Location 1)    6CU (Copper)

    171023-8596         Atlas (Location 2)    6CU (Copper)

    171020-8591         Cascade               4AR (Aluminum Conductor, Steel Reinforced)

    171010-8557         Cherokee              4AR (Aluminum Conductor, Steel Reinforced)

    171013-8569         La Porte              4AR (Aluminum Conductor, Steel Reinforced)

    171012-8565         Lobo                  4AR (Aluminum Conductor, Steel Reinforced)

    171011-8563         McCourtney            6CU (Copper)

    171020-8590         Norrbom               4CU (Copper)

    171016-8576         Nuns (Location 1)     1/0AL (Aluminum, Bare)

    171031-8606         Nuns (Location 2)     6CU (Copper)

    171020-8585         Oakmont               4AR (Aluminum Conductor, Steel Reinforced)



                                                 1
       Case 3:14-cr-00175-WHA Document 962-7 Filed 01/10/19 Page 3 of 3




 Incident Number          Incident Name           Incident Span Conductor Type

    171020-8586         Partrick           4AR (Aluminum Conductor, Steel Reinforced)

    171021-8592         Pocket             6CU (Copper)

    171009-8554         Point              2CU (Copper)

    171009-8553         Potter / Redwood   2CU (Copper)

    171011-8562         Sulphur            4AR (Aluminum Conductor, Steel Reinforced)

    171026-8601         Tubbs              6CU (Copper)




Response provided by:

Karen O’Connor, Manager Distribution Asset Strategy & Development, Pacific Gas and Electric
Company, 77 Beale Street, San Francisco, California 94105




                                             2
